Name: Commission Regulation (EEC) No 380/89 of 15 February 1989 repealing Regulation (EEC) No 3935/88 and (EEC) No 3936/88 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries and from the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  international trade
 Date Published: nan

 16. 2. 89 Official Journal of the European Communities No L 44/23 COMMISSION REGULATION (EEC) No 380/89 of 15 February 1989 repealing Regulation (EEC) No 3935/88 and (EEC) No 3936/88 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries and from die Canary Islands from the Canary Islands applicable in 1989 ; whereas the Portuguese authorities have subsequently decided in the framework of economic policy measures to abolish all import restrictions still in force in the fruit and vegetable sector ; whereas the two abovementioned Regulations should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), as amended by Regulation (EEC) No 222/88 (*), and in particular Article 3 (1 ) thereof, Having regard to Council Regulation (EEC) No 502/86 of 25 February 1986 laying down detailed rules for quanti ­ tative restrictions on imports into Portugal of certain agricultural products from the Canary Islands (3), and in particular Article 3 thereof, Whereas Commission Regulations (EEC) No 3935/88 (') and (EEC) No 3936/88 (2) fix the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries and the quotas of certain vegetables HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) Nos 3935/88 and 3936/88 are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 367, 31 . 12. 1985, p. 23 . (2) OJ No L 28 , 1 . 2. 1988, p. 49. (3) OJ No L 54, 1 . 3 . 1986, p. 49. (4) OJ No L 348, 17. 12. 1988, p. 24. 0 OJ No L 348, 17. 12. 1988, p. 27.